665 So. 2d 1151 (1996)
FLORIDA LIME GROWERS, INC., a Florida Corporation, William P. Planes, Individually, Appellants,
v.
BLOOMER PLASTICS, INC., a Florida Corporation, Appellee.
No. 94-2540.
District Court of Appeal of Florida, Third District.
January 10, 1996.
*1152 Silver & Garvett and Fredric M. Garvett, Coconut Grove, Kenneth R. Dreyfuss, Miami, for appellants.
David M. Garvin, Miami, Robert J. Nader, Tampa, for appellee.
Before GERSTEN, GODERICH and GREEN, JJ.
PER CURIAM.
We reverse the amended final judgment entered in favor of appellee by default after the trial court struck the appellants' pleadings as a sanction for failing to comply and/or timely comply with various orders of the court. The severity of the sanction must be commensurate with the violation, and dismissal of an action should be imposed upon a party only in extreme situations for flagrant or aggravated cases of disobedience. Mercer v. Raine, 443 So. 2d 944, 946 (Fla. 1983); Summit Chase Condominium Ass'n, Inc. v. Protean Investors, Inc., 421 So. 2d 562, 564 (Fla. 3d DCA 1982). Based upon our review of the record, the imposition of this ultimate sanction by the court below was far too severe a response to the appellants' transgressions. See, e.g., Turano v. Michael Pirates World, Inc., 659 So. 2d 1275 (Fla. 3d DCA 1995); Coppola v. McNab, 540 So. 2d 242 (Fla. 4th DCA 1989).
We therefore reverse the amended final judgment and direct the court to reinstate appellants' pleadings for proceedings consistent with this opinion.
Reversed and remanded.